Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
November 8, 2012, by and among MICHAEL BAKER CORPORATION, a Pennsylvania
corporation (“MBC”), MICHAEL BAKER, JR., INC., a Pennsylvania corporation
(“Michael Baker Jr.”) and MICHAEL BAKER ENGINEERING, INC., a New York
corporation (“Baker NY”) (MBC, Michael Baker Jr. and Baker NY are sometimes
individually referred to herein as a “Borrower” and collectively as the
“Borrowers”), the guarantor parties to the Credit Agreement from time to time
(the “Guarantors”), the Bank parties to the Credit Agreement from time to time
(the “Banks”) and CITIZENS BANK OF PENNSYLVANIA, a banking association organized
and existing under the laws of the Commonwealth of Pennsylvania, as
administrative agent for the Bank parties hereunder (in such capacity, together
with the successors in such capacity, the “Agent”).

W I T N E S S E T H:

WHEREAS, the Borrowers, the Guarantors, the Banks and the Agent entered into
that certain Credit Agreement dated as of September 30, 2010 (the “Credit
Agreement”), pursuant to which the Bank parties to the Credit Agreement have
made a revolving credit facility in the maximum aggregate amount of $125,000,000
available to Borrowers, the Swing Line Lender (as defined in the Credit
Agreement) has made a swing line facility in the maximum aggregate amount of
$5,000,000 available to the Borrowers, and the Issuing Bank (as defined in the
Credit Agreement) has agreed to issue Letters of Credit up to the maximum
aggregate amount of $20,000,000;

WHEREAS, the parties to this Amendment, in their mutual interest, have agreed to
amend certain provisions of the Credit Agreement, all as provided for and upon
the terms and conditions set forth in this Amendment; and

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, and intending to be legally bound hereby, the parties hereto
agree as follows:

1. Defined Terms. All terms used in this Amendment and not otherwise defined
herein shall have the meanings ascribed to them in the Credit Agreement. The
Credit Agreement and this Amendment are to be treated as one agreement and are
together referred to hereafter as the “Agreement”.

2. Recitals. The recitals set forth above are fully incorporated into this
Amendment by reference. All references to “Agent” shall refer to Agent in its
capacity as agent for the Banks and for the benefit of itself and the Banks and
on behalf of itself and the Banks, as provided for and contemplated under the
Loan Documents.

3. Amendment of Certain Defined Terms.

(a) The following terms contained in Section 1.01 of the Credit Agreement are
amended and restated as follows:



--------------------------------------------------------------------------------

(i) “Agreement” shall mean this Credit Agreement entered into by and among the
Borrowers, the Guarantors, the Banks and the Agent dated as of September 30,
2010, as amended by the First Amendment dated as of the First Amendment Date, as
the same may be further amended, modified or supplemented from time to time.

(b) The following terms shall be inserted in Section 1.01 of the Credit
Agreement in the appropriate alphabetical order:

(i) “First Amendment” shall mean the First Amendment to the Credit Agreement by
and among the Borrowers, the Agent and the Banks dated as of the First Amendment
Date.

(ii) “First Amendment Date” shall mean November 8, 2012.

4. Amendment of Section 2.01(a). Subsection (a) of Section 2.01 of the Credit
Agreement shall be amended and restated as follows:

(a) Revolving Credit Loans. Subject to the terms and conditions and relying upon
the representations and warranties set forth in this Agreement, the Notes and
the other Loan Documents, the Banks severally (but not jointly) agree to make
loans (the “Revolving Credit Loans”) to the Borrowers at any time or from time
to time on or after the Closing Date and to and including the Business Day
immediately preceding the Expiry Date in an aggregate principal amount which,
when combined with the aggregate principal amount of all Swing Line Loans
outstanding and the aggregate Letter of Credit Undrawn Availability, shall not
exceed at any one time outstanding Fifty Million and 00/100 Dollars
($50,000,000.00) (the “Revolving Credit Facility Commitment”); provided,
however, that no Bank shall be required to make Revolving Credit Loans (or
participate in the issuance of Letters of Credit) in an aggregate principal
amount outstanding at any one time exceeding such Bank’s Commitment. The
Revolving Credit Loans shall be made pro rata in accordance with each Bank
Commitment Percentage. Within the limits of time and amount set forth in this
Section 2.01, and subject to the provisions of this Agreement including, without
limitation, the Banks’ right to demand repayment of the Revolving Credit Loans
upon the occurrence of an Event of Default, the Borrowers may borrow, repay and
reborrow under this Section 2.01; provided, however, that if the Borrowers
prepay any Libor Rate Loan on a day other than the last day of the applicable
Interest Period for such Libor Rate Loan, then the Borrowers shall comply with
the terms and conditions of Section 2.11(c) with respect to such prepayment.

5. Amendment of Section 6.11. Section 6.11 of the Credit Agreement shall be
amended and restated as follows:

6.11 Distributions. No Borrower shall declare, make, pay, or agree, become or
remain liable to make or pay, any Distributions of any nature (whether in cash,
property, securities or otherwise) on account of or in respect of any shares of
the capital stock of such Borrower or on account of the purchase, redemption,
retirement or acquisition of

 

2



--------------------------------------------------------------------------------

any shares of the capital stock (or warrants, options, or rights for any shares
of the capital stock of the Borrower) other than (i) Distributions declared,
made or paid by a Subsidiary of a Borrower to such Borrower, (ii) Distributions
made by MBC in an aggregate amount not to exceed Twenty Million and 00/100
Dollars ($20,000,000.00) from and after the date of this Agreement, and
(iii) Distributions to repurchase shares of capital stock of MBC upon terms and
at times that are determined by the board of directors of MBC from time to time,
provided that such Distributions do not exceed Ten Million and 00/100 Dollars
($10,000,000.00) during any rolling twelve (12) month period. No Borrower nor
any Subsidiary of a Borrower shall enter into or suffer to exist any agreement
with any Person, other than in connection with this Agreement, which prohibits
or limits the ability of the Loan Parties or any Subsidiary to create, incur,
assume or suffer to exist any Distribution.

6. Amendment of Section 9.04 Notices. Section 9.04 of the Credit Agreement shall
be amended and restated as follows:

9.04 Notices. All notices, requests, demands, directions and other
communications (collectively, “Notices”) under the provisions of this Agreement
or the Notes must be in writing (including telexed or telecopied communication)
unless otherwise expressly permitted under this Agreement and must be sent by
first-class or first-class express mail, private overnight or next Business Day
courier or by telecopy with confirmation in writing mailed first class, in all
cases with charges prepaid, and any such properly given Notice will be effective
when received. All Notices will be sent to the applicable party at the addresses
stated below or in accordance with the last unrevoked written direction from
such party to the other parties.

 

If to Borrowers:   Michael J. Zugay   Chief Financial Officer   Michael Baker
Corporation   Airport Business Park   100 Airside Drive   Moon Township, PA
15108 and a copy to:   H. James McKnight, Esquire   Secretary and General
Counsel   Michael Baker Corporation   Airport Business Park   100 Airside Drive
  Moon Township, PA 15108   Michael C McLean, Esquire   K&L Gates   K&L Gates
Center, 210 Sixth Ave   Pittsburgh, PA 15222 If to Agent:   John J. Ligday, Jr.
  Senior Vice President   Citizens Bank of Pennsylvania   29th Floor   525
William Penn Place   Pittsburgh, PA 15219

 

3



--------------------------------------------------------------------------------

and a copy to:  

Craig S. Heryford, Esquire

Buchanan Ingersoll & Rooney, PC

20th Floor, One Oxford Centre

Pittsburgh, PA 15219-1425

If to Banks:  

At such Bank’s address set forth on

Schedule 1 attached hereto and made

a part hereof

7. Amendment of Schedule 1. Schedule 1 of the Credit Agreement shall be amended
and restated as set forth on Schedule 1 attached to the First Amendment.

8. Counterparts. This Amendment may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

9. Saving Clause. Except as specifically amended or modified by this Amendment,
all parties to this Amendment hereby confirm and ratify the Credit Agreement in
its entirety, including without limitation, the Exhibits, Schedules and Annexes
thereto and agree to be bound by the terms thereof.

10. Fees and Expenses. The Borrower shall pay to the Agent all costs and
expenses (including reasonable attorneys fees) incurred by the Agent in
connection with the negotiation, execution and delivery of this Amendment.

11. Authorization. Each individual signing this Amendment on behalf of a legal
entity represents that such individual is an authorized representative of such
legal entity.

[Signature pages begin on following page]

 

4



--------------------------------------------------------------------------------

SIGNATURE PAGE 1 OF 4 TO THE FIRST AMENDMENT TO THE CREDIT AGREEMENT

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed and delivered this Amendment as of the date first
above written.

 

BORROWERS: MICHAEL BAKER CORPORATION By:  

/s/ Bradley L. Mallory

Title:   President & CEO MICHAEL BAKER, JR., INC. By:  

/s/ Bradley L. Mallory

Title:   President & CEO MICHAEL BAKER ENGINEERING, INC. By:  

/s/ Bradley L. Mallory

Title:   Executive Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE 2 OF 4 TO THE FIRST AMENDMENT TO THE CREDIT AGREEMENT

 

AGENT: CITIZENS BANK OF PENNSYLVANIA By:  

/s/ John J. Ligday, Jr.

Title:   Senior Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE 3 OF 4 TO THE FIRST AMENDMENT TO THE CREDIT AGREEMENT

 

PNC BANK, NATIONAL ASSOCIATION

By:

 

/s/ Justin Krauss

Title:

  Assistant Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE 4 OF 4 TO THE FIRST AMENDMENT TO THE CREDIT AGREEMENT

 

WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ J. Barrett Donovan

Title:   Senior Vice President



--------------------------------------------------------------------------------

Schedule 1

Commitments of Lenders

 

Bank    Revolving Credit
Commitment     

Commitment

Percentage

 

Citizens Bank of Pennsylvania

   $ 20,000,000         40 % 

29th Floor

     

525 William Penn Place

     

Pittsburgh, PA I 5222

     

PNC Bank, National Association

   $ 17,000,000         34 % 

249 Fifth Avenue One PNC Plaza

     

Pittsburgh, PA 15222

     

Wells Fargo Bank, National Association

   $ 13,000,000         26 % 

Four Gateway Centre

     

444 Liberty Avenue, Suite 1400

     

Pittsburgh, PA 15222

     

Total Commitment Amount

   $ 50,000,000         100 % 



--------------------------------------------------------------------------------

JOINDER

Intending to be legally bound hereby, the undersigned Guarantor parties to the
Credit Agreement (collectively, the “Guarantors”) join in the foregoing First
Amendment to Credit Agreement for the purpose of consenting to the terms thereof
and ratifying and confirming their obligations under its Guaranty and Suretyship
Agreement and the other Loan Documents to which it is a party, as the case may
be, previously delivered to the Agent or the Banks. Furthermore, the undersigned
acknowledge and agree that the obligations of the Borrowers incurred in
connection with the First Amendment to Credit Agreement shall be obligations
which are secured by and entitled to the benefits of the Guarantees and the
other Loan Documents to which the undersigned is a party, as the case may be.

Each of the undersigned hereby reaffirms the validity and enforceability of the
Guarantees to which each such undersigned is a party. The undersigned hereby
represents and warrants that as of the date of this First Amendment to Credit
Agreement, the undersigned has no defenses or counterclaims whatsoever against
the Agent or the Banks arising from this Amendment, the Credit Agreement or the
Loan Documents, or any of them and that the Agent and the Banks have not waived
any of their rights and remedies.

 

  GUARANTORS: THE LPA GROUP INCORPORATED By:  

/s/ Bradley L. Mallory

Title:   Executive Vice President RBF CONSULTING By:  

/s/ Bradley L. Mallory

Title:   Executive Vice President